EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2021 was filed after the mailing date of the notice of allowance on May 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closet prior art references Cunningham et al. (US 5,785,933), Fang et al. (US 2014/0128654 A1) and Rollman et al. (US 2,903,344).
	Regarding claim 1, Cunningham et al. discloses a sulfuric acid alkylation reactor system comprising: (a) a closed reactor vessel (10) comprising a shell, a vapor outlet, and an emulsion outlet; (b) a distributor (18) located at the middle or intermediate portion of the reactor vessel (20); (c) a mixer (12) fluidly connected with the distributor (18); and (d) an emulsion pump (17); wherein the emulsion pump is located outside the reactor vessel (see Abstract; figures 1-3 and column 3, line 46 through column 4, line 39).
Fang et al. discloses a sulfuric acid alkylation reactor system comprising: (a) a closed reactor vessel (100) comprising a shell (1); and (b) a distributor (20) located at the middle or intermediate portion of the reactor vessel (100) (see Abstract; figures 1 and 2 and paragraphs 0036-0054).
	Rollman et al. discloses a sulfuric acid alkylation reactor system comprising: (a) a closed reactor vessel (10) comprising a shell, a vapor outlet (41), and an emulsion outlet (43); and (c) a mixer (21, 22, 53) (see figure and column 2, line 67 through column 3, line 60).
	The prior art references fail to disclose or suggest a  sulfuric acid alkylation reactor system comprising: (b) a distributor located at the lower portion of the reactor vessel; (c) a mixer fluidly connected with the distributor; and (d) an emulsion pump fluidly connected with the mixer and the emulsion outlet.
	Claims 2-9 depend on claim 1.
	Regarding claim 10, Cunningham et al. discloses a sulfuric acid alkylation reactor system comprising: (a) a closed horizontal reactor vessel (10) comprising a shell, a vapor outlet, and an emulsion outlet; (b) a distributor (18) located at the middle or intermediate portion of the reactor vessel (20); (c) a mixer (12) fluidly connected with the distributor (18); and (d) an emulsion pump (17); wherein the emulsion pump is located outside the reactor vessel (see Abstract; figures 1-3 and column 3, line 46 through column 4, line 39).
Fang et al. discloses a sulfuric acid alkylation reactor system comprising: (a) a closed horizontal reactor vessel (100) comprising a shell (1); and (b) a distributor (20) located at the middle or intermediate portion of the reactor vessel (100) (see Abstract; figures 1 and 2 and paragraphs 0036-0054).

	The prior art references fail to disclose or suggest a split sulfuric acid alkylation reactor system comprising: (a) a closed horizontal reactor vessel comprising a shell, a vapor outlet, a first emulsion outlet, a second emulsion outlet, a first partition baffle, a first coalescing media, a second partition baffle, a second coalescing media, a spent acid outlet, and a net effluent outlet; (b) a first distributor located at the lower portion of the reactor vessel; (c) a second distributor located at the lower portion of the reactor vessel; (d) a first mixer fluidly connected with the first distributor; (e) a second mixer fluidly connected with the second distributor; (f) a first emulsion pump fluidly connected with the first mixer, the first emulsion outlet, and the spent acid outlet; and (g) a second emulsion pump fluidly connected with the second mixer, the second emulsion outlet, and the spent acid outlet; wherein the first partition baffle, the second partition baffle, the first coalescing media, and the second coalescing media extend upwardly from the bottom of the reactor vessel respectively, the first coalescing media is downstream of the first partition baffle, the second coalescing media is downstream of the second partition baffle, the first coalescing media and the second coalescing media define a first reaction zone, a second reaction zone and an acid settling zone inside the reactor vessel, the first reaction zone is upstream of the first coalescing media, the second reaction zone is upstream of the second coalescing media, the acid settling zone is between the first coalescing media and the second coalescing media, the first distributor is located at the first reaction zone, the second distributor is located at the second reaction zone, the first emulsion pump and the second emulsion pump are located outside the reactor vessel.
	Claims 11-16 depend on claim 1.

	Claim 18 relates to a method for converting a hydrogen fluoride alkylation unit which utilizes hydrogen fluoride as a reaction catalyst to a sulfuric acid alkylation unit, the method comprising: (a) substituting sulfuric acid for hydrogen fluoride as the reaction catalyst; and (b) modifying a suitable vessel in the hydrogen fluoride alkylation unit to provide a sulfuric acid alkylation reactor system as set forth in claim 1 or a split sulfuric acid alkylation reactor system as set forth claim 10, wherein the suitable vessel is retained as the reactor vessel in the sulfuric acid alkylation reactor systems.
	Claim 19 relates to a method for converting a hydrogen fluoride alkylation unit which utilizes hydrogen fluoride as a reaction catalyst to a sulfuric acid alkylation unit, the method comprising: (a) substituting sulfuric acid for hydrogen fluoride as the reaction catalyst; and (b) providing a sulfuric acid alkylation reactor system as set forth in claim 1 or a split sulfuric acid alkylation reactor system as set forth in claim 10, wherein a new vessel is provided as the reactor vessel in the sulfuric acid alkylation reactor systems.
Claim 20 relates to a converted sulfuric acid alkylation unit comprising a sulfuric acid alkylation reactor system as set forth in claim 1 or a split sulfuric acid alkylation reactor system as set forth in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774